DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Amendment
Applicant has submitted claims on 07/18/2022. 

Claim Objections
Claim 1 is objected to because of the following informalities: “creating using feature-based image registration a derived cloud point” should be amended to creating, using feature-based image registration, a derived cloud point. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine).

Regarding claims 1 and 13, Kim teaches An automated computer controlled method for performing a meat cut comprising: 
capturing a three dimensional image of a meat item (0072 lines 1-2 “One type of foodstuff…is chicken breasts”) with a three dimensional vision system  (0014 lines 7 to 13 “a step to scan the foodstuff…scanner…capable of converting it into electrical signals which vary as a function of the physical parameter of the foodstuff. The signals are processed to represent a three-dimensional map which accurately depicts the foodstuff”) coupled to a computer that derives [point cloud data] from the three dimensional image with a [point cloud engine processing] at the computer (0014 lines 10-12 “a CPU and a memory, capable of analyzing the signals sent by the receiver portion of the scanner”, 3D mapping of the foodstuff occurs through use of a computer. The CPU derives the 3D map of the foodstuff from the scanner and thus is coupled to the scanner), where said point cloud data is representative of a surface contour of the captured three dimensional image of the meat item (0014 lines 5-6 second column "represent a three -dimensional map which accurately depicts the foodstuff in all details including the indentations, contours and discontinuities", The three dimensional map shows the contours of the meat.); 
comparing, with a template comparison and selection engine processing at the computer, the derived [point cloud data] set with one or more [point cloud] template data sets stored in a database and selecting a selected [point cloud] template data set that matches the derived [point cloud] data set based on determining the best match of the distinctive local features and descriptors and the determined structures and corresponding locations (0046 lines 1-5 "CPU 212 will retrieve the stored map(s), compare the stored map(s) with the generated map, and determine the path of the first cutting step 108 of FIG. 1”, 0046 lines 8-15 “If the generated map of the foodstuff is within the thickness specification of the desired shape, the computer may proceed to a further step wherein a further comparison of a different dimension is made, these comparisons may continue until it is determined that the desired shape will fit within the generated map of the foodstuff.”, 0050 “Dimensional units which may be used by a computer in comparison, determination and optimization step(s) include units such as length, thickness, width, or weight.” 0042 “three-dimensional map generated by the computer will have coordinates to fixed points or locations to enable other apparatus to reference these points” The CPU will be able to compare the map of the current food item with stored food item maps and will determine if the desired, or stored map, fits with the generated map. This fitting is based on the structure. If it deems that the currently selected stored map fits with the generated map, a cut path is determined for at least the first cut. The shape and thickness correspond to the distinctive local features. The maps are the location. Dimensional units are descriptors of the item.); 
calculating a final cut path control data (0058 lines 1-3 “A second cutting step 120 proceeds from the second rescan” 0058 lines 14-16 “In the second cutting step 120, the foodstuff is completed to resemble the desired shape residing within the computer memory.” The second cut path is the final cut path since after the second cut, after which the foodstuff resembles the template.) from the retrieved cut path control data corresponding to the selected [point cloud] template data set based on the defined alignment adjustments (0014 lines 33-40, “The newly generated map is again compared with the desired shape of the foodstuff… The CPU may then execute a predetermined algorithm using any of a number of variables…for determining a cutting path…Thereafter follows a step of cutting the foodstuff”, Lines 33-40 describe the means of calculating the second cut path after the first cutting step.); 
controlling and articulating a blade of an ultrasonic knife (0070 line 5) with the final cut path control data along a final cut path with multiple degrees of freedom while cutting a meat item (0055 lines 21-23 “FIG. 4 shows the same cutting device utilized in an earlier step to portion the foodstuff 200 in one or more axes.”), where articulating along the final cut path includes vibrating the blade at an ultrasonic frequency (0070 line 5, An ultrasonic knife works by vibrating at ultrasonic frequencies); 
and controlling the ultrasonic knife implement to cause a blade of the ultrasonic knife implement to vibrate at an ultrasonic frequency (0070 line 5, an ultrasonic knife works by vibrating the blade of the knife at ultrasonic frequencies).
Kim does not teach point cloud, point cloud engine processing, cropping with the point cloud engine, the point cloud data thereby creating and storing a cropped version of the point cloud data, transforming with the point cloud engine, the cropped version of the point cloud data to include a set of distinctive local features each representing a region and characterizing each of the set of distinctive local features with descriptors containing local surface properties, thereby creating using feature-based image registration a derived point cloud data set having the set of distinctive local features each with descriptors containing local surface properties, categorizing parts of the derived point cloud data set based on the distinctive local features and descriptors, thereby determining structures and corresponding locations and aligning, with an alignment and cut path adjustment engine processing at the computer, the selected point cloud template data set with the derived point cloud data set based on the distinctive local features and descriptors and the determined structures and corresponding locations, thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected point cloud template data set.
Lauridsen teaches point cloud (0161), point cloud engine (0034)
cropping with the point cloud engine (0034), the point cloud data thereby creating and storing a cropped version of the point cloud data (0161 “computationally heavy and may comprise a step 604 of generating a 3D point cloud and therefrom generating 3D triangular mesh in step 605.”, 0172 “generation of a 3D carcass model as performed in steps 604 and 605 and the multi-view image acquisition may involve filtering, cleaning and cropping of image information and 3D model information.”)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the foodstuff image processing and food preparation methods of Kim et al with the point cloud data teachings of Lauridsen since Lauridsen teaches a means for an accurate and reliable method for generating volumetric and spatial property representation of carcasses (0009). 
While Lauridsen teaches a means for cut path adjustment based on point cloud data (0030 0075), Kim and Lauridsen do not explicitly teach transforming with the point cloud engine, the cropped version of the point cloud data to include a set of distinctive local features each representing a region and characterizing each of the set of distinctive local features with descriptors containing local surface properties, thereby creating using feature-based image registration a derived point cloud data set having the set of distinctive local features each with descriptors containing local surface properties categorizing parts of the derived point cloud data set based on the distinctive local features and descriptors, thereby determining structures and corresponding locations,  aligning, with an alignment and cut path adjustment engine processing at the computer, the selected point cloud template data set with the derived point cloud data set based on the distinctive local features and descriptors and the determined structures and corresponding locations (taught by Lauridsen as shown above), thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected point cloud template data set.
Sinnet teaches transforming with the point cloud engine, the cropped  (taught by Lauridsen further taught by Sinnet 0097-0098)  version of the point cloud data (0097 “Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates”, 0098 “The transformed RGBD point cloud is registered into the IR frame by projecting the RGBD data into the IR image frame.”) to include a set of distinctive local features each representing a region (0098 “register the multi-sensor point cloud to the IR sensor data and coordinates”, 0099 “Registering the IR data and the RGB and depth data in the same frame of reference converts the input (namely, the image input data 450 of FIG. 4) into a more convenient form for the CNN, improving the accuracy of the CNN to recognize food items”, the transformed point cloud data is used for representing regions through coordinates which has distinctive local features such as food items which are recognized) and characterizing each of the set of distinctive local features with descriptors containing local surface properties (0099 “Registering the IR data and the RGB and depth data in the same frame of reference converts the input (namely, the image input data 450 of FIG. 4) into a more convenient form for the CNN, improving the accuracy of the CNN to recognize food items”), thereby creating using feature-based image registration a derived point cloud data set having the set of distinctive local features each with descriptors containing local surface properties (0097 “the RGBD point cloud is transformed into the frame of the IR camera using extrinsic transformations and re-projection. In embodiments, because the field of view of the RGB and depth sensors is larger than the field of view of the IR sensor, a portion of the RGB and depth data is cropped during registration and the resulting RGBD point cloud becomes 720 by 540”, 0098-0099)
categorizing parts of the derived point cloud data set based on the distinctive local features and descriptors, thereby determining structures and corresponding locations (0099 “Registering the IR data and the RGB and depth data in the same frame of reference converts the input (namely, the image input data 450 of FIG. 4) into a more convenient form for the CNN, improving the accuracy of the CNN to recognize food items” 0101 “embodiments of the invention employ a trained CNN 700 to compute the identity and location of the food item”)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the foodstuff image processing and food preparation methods of Kim et al and the point cloud data teachings of Lauridsen with the registering of point cloud data teachings of Sinnet since Sinnet is also involved in the food preparation using and because Sinnet teaches a means using the registered image data in order to obtain accurate sensor readings (0019). 
Kim, Lauridsen and Sinnet do not teach aligning, with an alignment and cut path adjustment engine processing at the computer, the selected point cloud template data set with the derived point cloud data set based on the distinctive local features and descriptors and the determined structures and corresponding locations (taught by Sinnet as shown above), thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected point cloud template data set.
Blaine teaches aligning, with an alignment and cut path adjustment engine processing at the computer, the selected point cloud template data set with the derived point cloud data set based on the distinctive local features and descriptors and the determined structures and corresponding locations (taught by Sinnet as shown above), thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected point cloud template data set  (0028 lines 1-4, 21-23 “principal axis of the work piece and the desired configuration or template may be placed in alignment.” 0017 lines 1-3, Blaine et al teaches scanning the item to be processed and using that scan to compare it to a template. Blaine uses the scanned version of the food item in order to align it with the template. In combination with Kim and Lauridsen these three teachings together teach comparing a cropped version of a scanned food item, determining local features, descriptors, structure and location from cloud point data and then using the cropped version of the scanned food item to align it with a template.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the foodstuff image processing and food preparation methods of Kim et al and the point cloud data teachings of Lauridsen and the registering of foodstuff data of Sinnet with the alignment of food items to a template teachings of Blaine et al. because this would allow for the computer to perform “a "best fit" procedure so as to arrange the work piece perimeter, or the perimeters of portions cut from the work piece, both in rotational angle and relative position to best match the desired configuration(s) or template” (0020). 

Claim 2-4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine) in further view of Verrijp et al (US PAT. 5,429,549).

Regarding claims 2 and 14, Kim, Lauridsen, Sinnet, Blaine and teach the method for performing a meat cut as recited in Claim 1.
Kim et al further teaches where the meat item is a poultry item (0072 lines 1-2 “One type of foodstuff…is chicken breasts”)
However, Kim et al, Lauridsen and Blaine et al does not teach and the cut path is a shoulder cut path.
Verrijp et al teaches and the cut path is a shoulder cut path (column 11 lines 60-65 "align the shoulder joints in the proper position and at the proper angle for cutting there through for removal of the wings")
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al and the point cloud data of Lauridsen, the alignment features of Blaine and the image registration teachings of Sinnet with the removing wings of birds as taught by Verrijp et al. because Verrijp et al provides “improved method and apparatus for cleanly and accurately removing the wings of birds with a desired equal quantity of breast meat being removed with both of the wings.” (column 4 lines 38-42)

Regarding claim 3, Kim, Lauridsen, Sinnet, Blaine and Verrijp et al teaches The method for performing a meat cut as recited in Claim 2.
Kim et al teaches the ultrasonic knife (0070 line 5), final cut path (0058 lines 14-16 “In the second cutting step 120, the foodstuff is completed to resemble the desired shape residing within the computer memory.”)
Verrijp et al further teaches comprising: severing the tendons around the shoulder joint with the ultrasonic knife as the ultrasonic knife travels along the final cut path (column 9 lines 45-48 “cutting blade 83 for cutting through the meat, tendons and ligaments between the wings and shoulders of the birds”) and 
grasping and pulling the wing of the poultry item and pulling the breast meat off a frame of the poultry item (column 11 lines 60-65 "The movement of the dislocated shoulder joints over the bearing surface serves to align the shoulder joints in the proper position and at the proper angle for cutting therethrough for removal of the wings 22' with additional portions of the breast meat substantially equal to the portions of breast meat removed with the wings ")

Regarding claim 4, Kim, Lauridsen, Sinnet, Blaine and Verrijp et al teaches the method for performing a meat cut as recited in Claim 3.
Verrijp et al further teaches where a final cutting path depth is sufficient to sever the shoulder joint (column 9 lines 45-48 “cutting blade 83 for cutting through the meat, tendons and ligaments between the wings and shoulders of the birds”). 
Regarding claim 14, Kim, Lauridsen, Blaine, and Sinnet teach the method as recited in claim 13. 
Kim et al further teaches where the calculated the final cut path (0058 lines 14-16 “In the second cutting step 120, the foodstuff is completed to resemble the desired shape residing within the computer memory.”) for a poultry item (0072 lines 1-2 “One type of foodstuff…is chicken breasts”)
	However, Kim et al, Lauridsen and Blaine et al does not teach is a shoulder cut. 
Verrijp et al further teaches is a shoulder cut (column 11 lines 60-65 "align the shoulder joints in the proper position and at the proper angle for cutting therethrough for removal of the wings")
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al, the point cloud data of Lauridsen, the alignment technique of Blaine and the image registration of food items teachings of Sinnet with the removing wings of birds as taught by Verrijp et al. because Verrijp et al provides “improved method and apparatus for cleanly and accurately removing the wings of birds with a desired equal quantity of breast meat being removed with both of the wings.” (column 4 lines 38-42). 

Regarding claim 15, Kim, Lauridsen, Sinnet, Blaine and Verrijp et al teaches the method as recited in Claim 14.
Kim and Lauridsen further teach where calculating the final cut path is based on a point cloud (Lauridsen 0161) data set (0014 lines 33-40, “The newly generated map is again compared with the desired shape of the foodstuff… The CPU may then execute a predetermined algorithm using any of a number of variables…for determining a cutting path…Thereafter follows a step of cutting the foodstuff”, 0058 lines 1-3 “A second cutting step 120 proceeds from the second rescan” 0058 lines 14-16 “In the second cutting step 120, the foodstuff is completed to resemble the desired shape residing within the computer memory.” 0014 lines 33-40 explain the method of generating a new map after a first cut to understand the new foodstuff configuration before a calculation takes place to determine the second cut path. The second cut path is the final cut as explained in 0058.) representative of the shape and size of the poultry item derived from a captured image of the poultry item (0046 lines 8-15 “If the generated map of the foodstuff is within the thickness specification of the desired shape, the computer may proceed to a further step wherein a further comparison of a different dimension is made, these comparisons may continue until it is determined that the desired shape will fit within the generated map of the foodstuff.” 0072 lines 1-2, As explained previously a rescanning of the foodstuff happens before the final cut. During this rescanning the process laid out in 0046 takes place. By looking at the generated map which is derived from a captured image of the poultry item, and then taking its dimensions before making the final cut this is calculating a final cut based on the shape and size of the poultry item.)

Regarding claim 16, Kim, Lauridsen, Sinnet, Blaine and Verrijp et al teaches the method as recited in Claim 15.
Kim et al. further teaches the ultrasonic knife (0070 line 5).
Verrijp et al further teaches comprising: severing the tendons around the shoulder joint with the ultrasonic knife as the ultrasonic knife travels along the cut path (column 9 lines 45-48 “cutting blade 83 for cutting through the meat, tendons and ligaments between the wings and shoulders of the birds”)
	and grasping and pulling the wing of the poultry item and pulling the breast meat off a frame of the poultry item (column 11 lines 60-65 "The movement of the dislocated shoulder joints over the bearing surface serves to align the shoulder joints in the proper position and at the proper angle for cutting therethrough for removal of the wings 22' with additional portions of the breast meat substantially equal to the portions of breast meat removed with the wings "). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine) in view of Verrijp et al (US PAT. 5,429,549) and in further view of Nagle et al. (US PUB. 20150044338). 

Regarding claim 5, Kim, Lauridsen, Sinnet, Blaine, and Verrijp et al teaches the method for performing a meat cut as recited in Claim 2. 
Kim et al teaches the ultrasonic knife (0070 line 5). 
However, Kim, Lauridsen, Sinnet, Blaine, and Verrijp et al do not teach where the blade of the ultra- sonic knife has a beveled edge having an angle from about approximately 15 degrees to about approximately 70 degrees.
Nagle et al does teach where the blade of the ultra- sonic knife has a beveled edge having an angle from about approximately 15 degrees to about approximately 70 degrees (0031 lines "an edge may have a first bevel of approximately 15 degrees and a second bevel of approximately 20 degrees"). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al, the point cloud data of Lauridsen, image registration teachings of Sinnet, the alignment technique of Blaine et al, and the removing wings of birds as taught by Verrijp et al. with the ultrasonic edge bevel angle teachings of Nagle et al. because by choosing the correct beveled edge angle this would allow for the “cutting tool to cut through food products and/or recede from the food products more easily.” (0031). 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine) in further view of Verrijp et al (US PAT. 5,429,549) and in further view of Blaine et al. (US PUB. 20050154490, herein Blaine ‘490). 

Regarding claim 6, Kim, Lauridsen, Sinnet, Blaine, and Verrijp et al teaches the method for performing a meat cut as recited in Claim 2.
Kim and Lauridsen further teach final cut path (0058 lines 14-16 “In the second cutting step 120, the foodstuff is completed to resemble the desired shape residing within the computer memory.”), generated point cloud (Lauridsen 0161) data (0014 lines 5-6 second column "represent a three -dimensional map which accurately depicts the foodstuff in all details including the indentations, contours and discontinuities", The three dimensional map corresponds shows the contours of the meat)
However, Kim, Lauridsen, Sinnet, Blaine, and Verrijp et al do not teach comprising: generating an additional cut path template and an additional corresponding cut path based on the final cut path and the generated point cloud data and storing the additional cut path template.
Blaine ‘490 does teach comprising: generating an additional cut path template and an additional corresponding cut path based on the final cut path and the generated point cloud data and storing the additional cut path template (figure 9, 0050 lines “user is prompted to place a reference shape…reference shape may be an actual product cut...by the user…scanner 16 scans in the reference shape…the reference shape is saved into the system memory…use the saved reference shape in all subsequent cutting operations”, The user is able to select a food item that has been cut based on the final cut path and generated point cloud data as explained by Kim and Lauridsen. and scan it to be used to generate a cutting template which is used for all subsequent cutting procedures such as generating a cut path.) 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al, the point cloud teachings of Lauridsen, image registration teachings of Sinnet, the alignment technique of Blaine et al, and the removing wings of birds as taught by Verrijp et al. with the shape template generation system of Blaine ‘490 because it is “usually highly desirable to portion and/or trim the workpieces into uniform sizes” (0003). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine) in further view of Boudreaux et al (US PUB. 20140114327).

	Regarding claim 7, Kim teaches An automated computer controlled system for performing a meat cut comprising: 
a three dimensional vision system coupled to a computer (0014 lines 7 to 13 “a step to scan the foodstuff…scanner…capable of converting it into electrical signals which vary as a function of the physical parameter of the foodstuff. The signals are processed to represent a three-dimensional map which accurately depicts the foodstuff”), where said vision system and computer captures a three dimensional image of a meat item (0072 lines 1-2 “One type of foodstuff…is chicken breasts”) where the computer generates [point cloud] data with a [point cloud engine processing] at the computer, where said [point cloud data] is representative of the captured three dimensional image of the meat item (0014 lines 10-12 “a CPU and a memory, capable of analyzing the signals sent by the receiver portion of the scanner”, A 3D map of the foodstuff is generated. The CPU derives the 3D map of the foodstuff from the scanner and thus is coupled to the scanner.); 
a template comparison and selection engine that processes at the computer, to thereby compare the derived [point cloud] data set with one or more [point cloud] template data sets stored in a database and select a selected [point cloud] template data set that matches the derived point cloud data set based on determining the best match of the distinctive local features and descriptors and the determined structures and corresponding locations (0046 lines 1-5 "CPU 212 will retrieve the stored map(s), compare the stored map(s) with the generated map, and determine the path of the first cutting step 108 of FIG. 1”, 0046 lines 8-15 “If the generated map of the foodstuff is within the thickness specification of the desired shape, the computer may proceed to a further step wherein a further comparison of a different dimension is made, these comparisons may continue until it is determined that the desired shape will fit within the generated map of the foodstuff.”, 0050 “Dimensional units which may be used by a computer in comparison, determination and optimization step(s) include units such as length, thickness, width, or weight.” 0042 “three-dimensional map generated by the computer will have coordinates to fixed points or locations to enable other apparatus to reference these points” The CPU will be able to compare the map of the current food item with stored food item maps and will determine if the desired, or stored map, fits with the generated map. This fitting is based on the structure. If it deems that the currently selected stored map fits with the generated map, a cut path is determined for at least the first cut. The shape and thickness correspond to the distinctive local features. The maps are the location. Dimensional units are descriptors of the item.); 
a cut path control engine that processes at the computer to thereby calculate a final cut path control data (0058 lines 1-3 “A second cutting step 120 proceeds from the second rescan” 0058 lines 14-16 “In the second cutting step 120, the foodstuff is completed to resemble the desired shape residing within the computer memory.” The second cut path is the final cut path since after the second cut, after which the foodstuff resembles the template.) from the retrieved cut path control data corresponding to the selected best matching [point cloud] template data set based on the defined alignment adjustments (0014 lines 33-40, “The newly generated map is again compared with the desired shape of the foodstuff… The CPU may then execute a predetermined algorithm using any of a number of variables…for determining a cutting path…Thereafter follows a step of cutting the foodstuff”, Lines 33-40 describe the means of calculating the second cut path after the first cutting step.); 
said cut path control engine thereby controls and articulates a blade of an ultrasonic knife with the final cut path control data along a final cut path with multiple degrees of freedom while cutting a meat item (0055 lines 21-23 “FIG. 4 shows the same cutting device utilized in an earlier step to portion the foodstuff 200 in one or more axes.”), where articulating along the final cut path includes vibrating the blade at an ultrasonic frequency (0070 line 5, An ultrasonic knife works by vibrating at ultrasonic frequencies); 
Kim does not teach point cloud data and point cloud engine, a cropping function that executes at the computer to thereby crop the generated point cloud data, thereby providing a cropped version of the point cloud data and said computer having stored thereon said cropped version of the generated point cloud data a transformation function that executes at the computer with the point cloud engine to thereby transform the cropped version of the point cloud data to include a set of distinctive local features each representing a region and characterizing each of the set of distinctive local features with descriptors containing local surface properties, thereby creating a derived point cloud data set having the set of distinctive local features each with descriptors; a categorization function using feature-based image registration that executes on the computer with the point cloud engine to thereby categorize parts of the derived point cloud data set based on the distinctive local features and descriptors containing local surface properties, thereby determining structures and corresponding locations; an alignment and cut path adjustment engine that processes at the computer to thereby align the selected point cloud template data set with the derived point cloud data set based on determining the best match of the distinctive local features and descriptors and the determined structures and corresponding locations thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected best matching point cloud template data set; and a robotic arm controller having a control function that controls controlling the ultrasonic knife implement to cause a blade of the ultrasonic knife implement to vibrate at an ultrasonic frequency.
Lauridsen teaches point cloud (0161), point cloud engine processing (0034)
a cropping function that executes at the computer to thereby crop the generated point cloud data, thereby providing a cropped version of the point cloud data and said computer having stored thereon said cropped version of the generated point cloud data (0161 “computationally heavy and may comprise a step 604 of generating a 3D point cloud and therefrom generating 3D triangular mesh in step 605.”, 0172 “generation of a 3D carcass model as performed in steps 604 and 605 and the multi-view image acquisition may involve filtering, cleaning and cropping of image information and 3D model information.”, 0034)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the foodstuff image processing and food preparation methods of Kim et al with the point cloud data teachings of Lauridsen since Lauridsen teaches a means for an accurate and reliable method for generating volumetric and spatial property representation of carcasses (0009).
While Lauridsen teaches a means for cut path adjustment based on point cloud data (0030 0075), Kim and Lauridsen do not teach a transformation function that executes at the computer with the point cloud engine to thereby transform the cropped version of the point cloud data to include a set of distinctive local features each representing a region and characterizing each of the set of distinctive local features with descriptors containing local surface properties, a categorization function using feature-based image registration that executes on the computer with the point cloud engine to thereby categorize parts of the derived point cloud data set based on the distinctive local features and descriptors containing local surface properties, thereby determining structures and corresponding locations, an alignment and cut path adjustment engine that processes at the computer to thereby align the selected point cloud template data set with the derived point cloud data set based on determining the best match of the distinctive local features and descriptors and the determined structures and corresponding locations thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected best matching point cloud template data set and a robotic arm controller having a control function that controls the ultrasonic knife implement to cause a blade of the ultrasonic knife implement to vibrate at an ultrasonic frequency.
Sinnet teaches a transformation function that executes at the computer with the point cloud engine to thereby transform the cropped version of the point cloud data  (0097 “Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates”, 0098 “The transformed RGBD point cloud is registered into the IR frame by projecting the RGBD data into the IR image frame.”) to include a set of distinctive local features each representing a region (0098 “register the multi-sensor point cloud to the IR sensor data and coordinates”, 0099 “Registering the IR data and the RGB and depth data in the same frame of reference converts the input (namely, the image input data 450 of FIG. 4) into a more convenient form for the CNN, improving the accuracy of the CNN to recognize food items”, the transformed point cloud data is used for representing regions through coordinates which has distinctive local features such as food items which are recognized) and characterizing each of the set of distinctive local features with descriptors containing local surface properties (0099 “Registering the IR data and the RGB and depth data in the same frame of reference converts the input (namely, the image input data 450 of FIG. 4) into a more convenient form for the CNN, improving the accuracy of the CNN to recognize food items”), thereby creating a derived point cloud data set having the set of distinctive local features each with descriptors (0097 “the RGBD point cloud is transformed into the frame of the IR camera using extrinsic transformations and re-projection. In embodiments, because the field of view of the RGB and depth sensors is larger than the field of view of the IR sensor, a portion of the RGB and depth data is cropped during registration and the resulting RGBD point cloud becomes 720 by 540”, 0098-0099)
a categorization function using feature-based image registration that executes on the computer with the point cloud engine to thereby categorize parts of the derived point cloud data set based on the distinctive local features and descriptors containing local surface properties, thereby determining structures and corresponding locations (0099 “Registering the IR data and the RGB and depth data in the same frame of reference converts the input (namely, the image input data 450 of FIG. 4) into a more convenient form for the CNN, improving the accuracy of the CNN to recognize food items” 0101 “embodiments of the invention employ a trained CNN 700 to compute the identity and location of the food item”)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the foodstuff image processing and food preparation methods of Kim et al and the point cloud data teachings of Lauridsen with the registering of point cloud data teachings of Sinnet since Sinnet is also involved in the food preparation using and because Sinnet teaches a means using the registered image data in order to obtain accurate sensor readings (0019). 
Kim, Lauridsen and Sinnet do not teach an alignment and cut path adjustment engine that processes at the computer to thereby align the selected point cloud template data set with the derived point cloud data set based on determining the best match of the distinctive local features and descriptors and the determined structures and corresponding locations (taught by Lauridsen as shown above), thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected best matching point cloud template data set and a robotic arm controller having a control function that controls controlling the ultrasonic knife implement to cause a blade of the ultrasonic knife implement to vibrate at an ultrasonic frequency. 
Blaine teaches an alignment and cut path adjustment engine that processes at the computer to thereby align the selected point cloud template data set with the derived point cloud data set based on determining the best match of the distinctive local features and descriptors and the determined structures and corresponding locations (taught by Lauridsen as shown above), thereby defining alignment adjustments and retrieving cut path control data that corresponds to the selected best matching point cloud template data set (0028 lines 1-4, 21-23 “principal axis of the work piece and the desired configuration or template may be placed in alignment.” 0017 lines 1-3, Blaine et al teaches scanning the item to be processed and using that scan to compare it to a template. Blaine uses the scanned version of the food item in order to align it with the template. In combination with Kim, Lauridsen, these three teachings together teach comparing a cropped version of a scanned food item, determining local features, descriptors, structure and location from cloud point data and then using the cropped version of the scanned food item to align it with a template.) 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the foodstuff image processing and food preparation methods of Kim et al and the point cloud data teachings of Lauridsen and the image registration teachings of Sinnet with the alignment of food items to a template teachings of Blaine et al. because this would allow for the computer to perform “a "best fit" procedure so as to arrange the work piece perimeter, or the perimeters of portions cut from the work piece, both in rotational angle and relative position to best match the desired configuration(s) or template” (0020). 
Kim, Lauridsen, Sinnet and Blaine do not teach using feature-based image registration, and a robotic arm controller having a control function that controls the ultrasonic knife implement to cause a blade of the ultrasonic knife implement to vibrate at an ultrasonic frequency.
Boudreaux et al does teach and a robotic arm controller having a control function that controls controlling the ultrasonic knife implement to cause a blade of the ultrasonic knife implement to vibrate at an ultrasonic frequency (figure 24, 0166 lines 2-7 “ultrasonic surgical instrument 522 adapted for use with a robotic surgical system…surgical instrument 522 comprises…clamp arm” 0166 lines 28-33 “actuation of the clamp arm…actuation of the ultrasonic blade 550...may be controlled…based on inputs from the clinician provided through the controller” The controller controls the robotic arm as well as the ultrasonic knife.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al  the point cloud data taught by Lauridsen, the image registration teachings of Sinnet and the alignment technique of Blaine et al with the robotic arm controller of Boudreaux et al. because by being able to control the vibration frequency of the ultrasonic knife this would allow for “the ultrasonic blade denatures protein in the tissue to form a sticky coagulum. Pressure exerted on tissue by the blade surface collapses blood vessels and allows the coagulum to form a hemostatic seal” (0015) thus meaning less blood flow from the foodstuff item being cut. 

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine) in further view of Boudreaux et al (US PUB. 20140114327) in further view of Verrijp et al (US PAT. 5,429,549).
Regarding claim 8, Kim et al, Lauridsen and Blaine et al, Boudreaux and Sinnet teach the system as recited in claim 7. 
Kim and Lauridsen further teach where the one or more point cloud (Lauridsen, 0161) template data sets stored in a database (Kim, 0044 lines 5-6 “memory can store additional maps that can readily be selected by a user via a user interface”) is representative of a poultry item (0072 lines 1-2 “One type of foodstuff…is chicken breasts”) and the cut path control data (0014 lines 33-40, “The newly generated map is again compared with the desired shape of the foodstuff… The CPU may then execute a predetermined algorithm using any of a number of variables…for determining a cutting path…Thereafter follows a step of cutting the foodstuff”). 
However, the combination of Kim et al, Lauridsen and Blaine et al, Boudreaux and Sinnet does not teach is and the cut path control data is for a shoulder cut path.
Verrijp et al teaches is for a shoulder cut path (column 11 lines 60-65 "align the shoulder joints in the proper position and at the proper angle for cutting therethrough for removal of the wings").
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al, the cloud point data of Lauridsen, the alignment technique of Blaine et al and the robotic arm controller of Boudreaux and the image registration teachings of Sinnet with the removing wings of birds as taught by Verrijp et al. because Verrijp et al provides “improved method and apparatus for cleanly and accurately removing the wings of birds with a desired equal quantity of breast meat being removed with both of the wings.” (column 4 lines 38-42).

Regarding claim 9, Kim et al, Lauridsen and Blaine et al, Boudreaux, Sinnet, and Verrijp et al., teach the system as recited in Claim 8. 
Kim et al further teaches comprising: said ultrasonic knife position along the cut path (0070 line 5)
Verrijp et al further teach and a grasping implement grasping and pulling the wing of the poultry item and pulling the breast meat off a frame of the poultry item (column 11 lines 60-65 "The movement of the dislocated shoulder joints over the bearing surface serves to align the shoulder joints in the proper position and at the proper angle for cutting therethrough for removal of the wings 22' with additional portions of the breast meat substantially equal to the portions of breast meat removed with the wings "). 

Regarding claim 10, Kim et al, Lauridsen and Blaine et al, Boudreaux, Sinnet, Verrijp et al., teach the system as recited in Claim 9. 
Kim et al further teaches where the cut path control data (0014 lines 33-40, “The newly generated map is again compared with the desired shape of the foodstuff… The CPU may then execute a predetermined algorithm using any of a number of variables…for determining a cutting path…Thereafter follows a step of cutting the foodstuff”)
Verrijp et al further teaches is for a shoulder cut path where a cutting path depth is sufficient to sever the shoulder joint (column 9 lines 45-48 “cutting blade 83 for cutting through the meat, tendons and ligaments between the wings and shoulders of the birds”). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine) in further view of Boudreaux et al (US PUB. 20140114327) in view of Verrijp et al (US PAT. 5,429,549) and in further view of Nagle et al. (US PUB. 20150044338). 

Regarding claim 11, Kim, Lauridsen, Sinnet, Blaine et al, Boudreaux et al., Verrijp, and Sinnet teach the system as recited in Claim 8. 
Kim et al teaches the ultrasonic knife (0070 line 5). 
However, Kim et al., Lauridsen, Blaine et al, Boudreaux et al., Verrijp, and Sinnet do not teach where the blade of the ultra- sonic knife has a beveled edge having an angle from about approximately 15 degrees to about approximately 70 degrees.
Nagle et al does teach where the blade of the ultrasonic knife has a beveled edge having an angle from approximately 15 degrees to approximately 70 degrees (0031 lines "an edge may have a first bevel of approximately 15 degrees and a second bevel of approximately 20 degrees"). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al, the point cloud data of Lauridsen, the image registration teachings of Sinnet the alignment technique of Blaine et al, the robotic arm controller of Boudreaux et al and the removing wings of birds as taught by Verrijp and the image registration of Sinnet with the ultrasonic edge bevel angle teachings of Nagle et al. because by choosing the correct beveled edge angle this would allow for the “cutting tool to cut through food products and/or recede from the food products more easily.” (0031)
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB 20030145699, herein Kim) in view of Lauridsen et al (US PUB. 20200077667, herein Lauridsen) in further view of Sinnet et al (US PUB. 20180345485, herein Sinnet) in further view of Blaine et al (US PUB. 20080281461, herein Blaine ‘461) in view of Verrijp et al (US PAT. 5,429,549) and in further view of Blaine et al. (US PUB. 20050154490, herein Blaine ‘490). 

Regarding claim 12, Kim et al., Lauridsen, Sinnet, Blaine ‘461 Boudreaux et al., Verrijp et al., teach the system as recited in Claim 8.
Kim and Lauridsen teach final cut path (Kim, 0058 lines 14-16 “In the second cutting step 120, the foodstuff is completed to resemble the desired shape residing within the computer memory.”), generated point cloud (Lauridsen 0161) data (Kim, 0014 lines 5-6 second column "represent a three -dimensional map which accurately depicts the foodstuff in all details including the indentations, contours and discontinuities", The three dimensional map shows the contours of the meat). 
However, Kim et al. Lauridsen. Blaine ‘461, Boudreaux et al. and Verrijp and Sinnet do not teach comprising: generating an additional cut path template and an additional corresponding cut path based on the [final cut path] and the [generated point cloud data] and storing the additional cut path template.
Blaine ‘490 does teach comprising: generating an additional cut path template and an additional corresponding cut path based on the final cut path and the generated point cloud data and storing the additional cut path template (figure 9, 0050 lines “user is prompted to place a reference shape…reference shape may be an actual product cut...by the user…scanner 16 scans in the reference shape…the reference shape is saved into the system memory…use the saved reference shape in all subsequent cutting operations”, The user is able to select a food item that has been cut based on the final cut path and generated point cloud data as explained by Kim et al and Lauridsen. and scan it to be used to generate a cutting template which is used for all subsequent cutting procedures such as generating a cut path.) 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the scanning and portioning of foodstuff taught by Kim et al, the point cloud data taught by Lauridsen, the alignment technique of Blaine ‘461, the robotic arm controller of Boudreaux, the removing wings of birds as taught by Verrijp, and image registration of Sinnet with the shape template generation system of Blaine ‘490 because it is “usually highly desirable to portion and/or trim the workpieces into uniform sizes” (0003). 

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Lauridsen teaches distribution of volume rather than point cloud data that is representative of the surface contour. However, Lauridsen teaches generating a 3D point cloud at a step 604 (0161). This is used for the generation of a 3D model such as a carcass model (0161). Figures 4 and 5 show examples of 3D model carcass models and both show surface contours. Therefore, carcass model, which is generated from 3D point cloud, corresponds to point cloud data that is representative of the surface contour. 
Applicant then argues on page 11 that Lauridsen only teaches cropping image information and 3D model information and not the claimed cropping point cloud data. However, Lauridsen teaches that at a step 604, a 3D model carcass is generated by generating a 3D point cloud (0161 0162). Lauridsen further teaches cropping 3D model information (0172). Point cloud data, which is used to generate 3D model, is 3D model information and thus point cloud data is cropped. 
Applicant then argues that since Lauridsen does not teach the cropped point cloud data, Lauridsen does not teach transforming cropped point cloud data to create a derived point cloud data set as claimed. However, as shown above Lauridsen does teach the cropped point cloud data. Lauridsen further teaches using the 3D carcass model which is generated from 3D model information, which is point cloud data, has distinctive local features representing regions with descriptors containing local surface properties (0104-0111). 
Applicant then argues that Lauridsen does not further teach a local feature having descriptors containing local surface properties as claimed. However, Sinnet is being relied upon to teach these limitations. Coordinates in Sinnet are used to represent a region (0098-0099). These regions have descriptors containing local surface properties that are extracted with the CNN (0099). 
	Applicant then argues on page 12 that Sinnet does not teach or suggest feature registration rather teaches transforming and image represented in point cloud to IR sensor coordinates. Applicant argues that Sinnet does not teach transforming the point cloud data to include distinctive local features. However, Sinnet teaches transforming point cloud to include coordinates (0098-0099). Coordinates are distinctive local features under broadest reasonable interpretation and make each location unique. 
	Claims 1, 7, and 13 are therefore rejected as well as their respective dependent claims. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116